Citation Nr: 9927466	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Appropriate initial evaluation of post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970, including duty in the Republic of Vietnam from 
February 1969 to February 1970.  The veteran received the 
Bronze Star and Army Commendation Medals for his meritorious 
service in Vietnam.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned a disability rating of 10 percent.  The veteran 
has appealed, claiming entitlement to a higher evaluation of 
that condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's PTSD is manifested by considerable 
impairment in the ability to maintain effective relationships 
with people, with psychoneurotic symptoms resulting in 
reduced flexibility, efficiency and reliability; he suffers 
from occasional occupational and social impairment with 
reduced reliability and productivity due to disturbances of 
motivation and mood, and has difficulty in establishing and 
maintaining effective work and social relationships as a 
result of PTSD-related anxiety and suspiciousness. 

3.  The veteran's symptomatology has been essentially 
consistent since the date of service connection.



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD, but no 
greater, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (1998); 38 C.F.R. § 4.132, DC 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
10 percent for PTSD from January 12, 1996, the effective date 
of service connection for that condition.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994) (increased rating 
claims).  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet.App. at 125-127, citing Goss v. Brown, 9 Vet.App. 109, 
114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by 
obtaining the various examinations and treatment reports 
described below.  

The Board notes that in December 1997, the veteran was asked 
to execute releases to allow the RO to request treatment 
reports from private mental health care providers.  He was 
advised that the information was necessary to determine his 
entitlement to compensation, and of his ultimate obligation 
to submit the evidence.  The veteran did not complete the 
requested waivers or submit any additional medical evidence.  
In this regard, the United States Court of Appeals for 
Veterans Claims has noted, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  See also Zarycki v. Brown, 6 Vet.App. 91, 100 
(1993).  Accordingly, the Board is satisfied that all 
available relevant facts have been properly and sufficiently 
developed, and that VA's duty to assist has been fulfilled.

The RO received the veteran's claim for service connection 
for PTSD on January 4, 1993.  After his claim was initially 
denied in April 1994, the veteran appealed.  In April 1997, 
following further evidentiary development, the RO granted 
service connection for PTSD effective as of January 12, 1996, 
assigning an evaluation of 10 percent as of that date.  The 
veteran then filed a notice of disagreement (NOD) with the 
RO's April 1997 rating decision, taking exception solely with 
the evaluation of his disability.

The veteran's service medical records contain no indication 
of any psychological disability.  VA outpatient treatment 
records indicate that he was seen for psychological issues at 
the Allen Park (Detroit) VA Medical Center (VAMC) as early as 
1978.  He again sought treatment in early 1993, and was 
entered in a PTSD counseling group.  A March 1993 mental 
health center intake form indicates that the veteran reported 
occasional suicidal thoughts (without plan), occasional 
alcohol use, and appeared tense, angry and depressed.  He was 
cooperative, and his speech was coherent and relevant during 
the interview.  The veteran had been divorced three years 
prior, and admitted to being physically and verbally abusive 
during his marriage.  He reported leaving his family because 
he felt "trapped."  The veteran was regularly employed at 
this time.  The veteran only remained in the PTSD group for 
one or two sessions, although he continued to receive 
individual therapy.  He told his therapist that he left the 
PTSD group because the other patients "seem much sicker than 
he is," and because "he did not have time for that."  He 
received medication from his therapist, but took it 
irregularly, because he did not feel it was beneficial and 
because he had been drinking.  Much of the veteran's 
dissatisfaction during the counseling sessions appears to 
have been with his financial situation and a lack of 
opportunity for advancement at his job.  He related this to 
his Vietnam experience where, he said, "[he] was given an 
impossible job, he tried hard, but nothing was appreciated."  
The veteran also reported occasional arguments with family 
and coworkers during the four-month period in which he 
received VA counseling.

In October 1994, the veteran received a psychiatric 
examination at the Allen Park VAMC.  The examiner at that 
time diagnosed dysthymia and discounted PTSD as a probable 
assessment of the veteran's condition, based on the 
appearance of "more of an intellectual explanation of deep 
unhappiness," than "clinically significant distress, or 
impair[ment] socially or occupationally."  The veteran was 
assigned a GAF Scale score of 80, suggesting that any 
psychiatric symptoms present were transient and expectable 
reactions to psychosocial stressors, and indicating no more 
than slight impairment in social or occupational functioning.  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 44-47 (4th Ed. 1994) 
(DSM-IV).  GAF scores are intended to be the clinician's 
judgment of the individual's overall level of functioning due 
to psychological factors, and are not to consider "physical 
(or environmental) limitations."  Id.

In January 1996 and April 1997, a private psychologist, Dr. 
John Berek, provided assessments of the veteran's condition 
which included diagnoses of PTSD and an indication that 
thoughts of Vietnam were "ever present at some level of 
consciousness."  Dr. Berek assigned a GAF score of 63 in 
April 1997, indicating that at that time, he felt the 
veteran's symptoms to be mild, with some difficulty in social 
or occupational functioning, but generally functioning 
"pretty well" with some meaningful interpersonal 
relationships."  See DSM-IV, supra.  The veteran's work 
appraisals from January 1994 to January 1997 indicate that he 
needed to improve his ability to handle stressful situations 
and improve his skills in communicating with others, but that 
he was a reliable and dependable employee who worked well and 
was "dependable and flexible in meeting the demands" of his 
job and "consistently available to assist others."  In the 
latest rating period, the veteran was noted to work extra 
hours, when needed, and was said to have improved in his 
ability to control emotions in stressful situations, although 
this was noted as an area where improvement was still 
required.

In July 1997, the veteran received a PTSD examination at the 
Allen Park VAMC.  This verified Dr. Berek's diagnosis of 
PTSD, although diagnoses of alcohol abuse and depressive 
disorder were also entered (the veteran had reported moderate 
to heavy drinking over the prior three years).  The veteran 
complained of having few friends, and noted some conflict 
with his son.  He denied prior suicide attempts.  He had a 
sense of being "at a dead end," and stated that he could 
not handle stress.  The examiner observed the veteran to be 
in an angry mood, with speech clear, coherent and relevant.  
Memory and concentration seemed intact, and insight and 
judgment appeared to be fair.  A GAF score of 61 was 
assigned, consistent with Dr. Berek's evaluation, above.

The veteran appeared before a hearing officer at the Detroit 
RO in September 1997.  At that time, he testified that he 
felt he had not been promoted in his present job due to lack 
of emotional stability, discussed incidents in which he had 
yelled at coworkers, and repeated his belief that he was 
unable to handle stress.  The veteran disclosed at the 
hearing that he had considered suicide the prior week, after 
having not been selected for promotion at work.  He also 
reported that he would occasionally take "one or two days 
off" from work, when he felt that it was becoming too 
stressful.  At these times, he stated that he would "run to 
the store and get my vodka and get my tonic and stay home."  
The veteran also reported that he did not associate with 
anyone at all outside of work and had no hobbies.  He stated 
that he generally would go home from work, drink vodka and 
then take Prozac.  The veteran noted that he recently had 
been arrested for child abuse, when he struck his son in the 
face and head numerous times, and he provided a copy of the 
Westland, Michigan, Police Department Report.

In March 1999, the veteran testified before the undersigned 
Board member in Detroit.  At that time, he indicated that he 
felt he had lost two weeks' work over the prior year due to 
PTSD symptoms.  He also reported that he fantasized about 
killing some of his coworkers, and had confrontations with 
other workers "about once a month."  However, he reported 
that he had never been physically abusive at work.  he also 
reported that he recently had experienced more flashbacks to 
his Vietnam experience, since it was the 30th anniversary of 
his primary combat experience there.  These flashbacks 
resulted in crying, when at home, and anger at work.  
However, the veteran reported he was "hooked on watching the 
History channel and watching war-related movies . . . and 
reliving" his experience.  He reported that he saw his 
children from his prior marriage "pretty much every day," 
although he had a very contentious relationship with his 
oldest son, who he felt taunted him about his feelings.  
Other than this, he reported that his social contacts were 
minimal, other than infrequent visits to Vietnam Veterans of 
America meetings.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities.  The schedule is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, DC 9411 (1996).  Under this formula a 30 
percent rating requires "definite" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The term "definite" has been 
defined by VA's General Counsel as "distinct, unambiguous, 
and moderately large in degree," representing a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large." See VAOPGCPREC 9-93, 
59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet.App. 
301 (1993).  A 50 percent rating is appropriate where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is appropriate.  
Finally, a 100 percent (total) disability rating is assigned: 
(1) where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, (2) where there exist totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual is demonstrably unable to obtain or 
retain employment.  Each of the above three criteria provides 
an independent basis for granting a 100 percent schedular 
evaluation for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, DC 9411 as revised), PTSD is evaluated 
using criteria from the general rating formula for mental 
disorders.  Under this formula, a 0 percent (noncompensable) 
rating is granted where a PTSD has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  

A 30 percent rating is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions or recent events).  

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  

A 70 percent rating is warranted in cases productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to maintain effective relationships.  

A 100 percent rating is appropriate in those cases where 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
one's self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, one's own 
occupation or one's own name.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet.App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; see Rhodan v. West, 12 Vet.App. 
55, 57 (1998).  

Based on the evidence, including the veteran's testimony, it 
appears that the veteran suffers from considerable impairment 
in his ability to establish or maintain effective or 
favorable relationships with people, due primarily to his 
PTSD.  This impairment is manifested chiefly in his social 
life, which seems to be limited to his immediate family and a 
few fellow Vietnam veterans.  There is some evidence, in the 
form of performance evaluations, which suggests that the 
veteran has relatively effective social skills in a work 
environment, especially when dealing with customers.  
However, PTSD symptomatology also appears to have resulted in 
reduced reliability and productivity on the job, due to 
disturbances of motivation and mood, and associated 
difficulty in establishing and maintaining effective work 
relationships.

The veteran's symptoms seem to have been relatively 
consistent since the date that service connection for PTSD 
was granted in January 1996.  The symptoms appear to match 
some of the criteria for a 30 percent evaluation and some 
criteria for a 50 percent evaluation, under either the new or 
old rating provisions.  On the whole, however, the Board 
concludes that the veteran's PTSD appears to fit more closely 
the criteria for assignment of a 50 percent rating than for a 
30 percent rating, particularly under the new (post-November 
1996) formula.  

However, there is little, if any, evidence which suggests 
severe impairment in the ability to obtain or retain 
employment, or of deficiencies in work and family relations 
due to suicidal ideation, obsessional rituals, illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression affecting the ability to function, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Although the veteran's difficulty in adapting to 
stressful circumstances has been noted, and his arguments and 
physical altercation with his eldest son are well-documented, 
the veteran's description of his action as a response to his 
son's "taunting" appears to preclude characterization of 
his conduct as the type of "unprovoked irritability" which 
would fit among the criteria warranting consideration of a 70 
percent rating.  Thus, the equipoise rule is not for 
application with respect to an evaluation in excess of 50 
percent during the initial rating period.  38 U.S.C.A. § 5107 
(b) (West 1991).  

Accordingly, since symptoms of the veteran's PTSD more 
closely approximate the criteria for assignment of a 50 
percent rating than for a 30 percent rating, under both 
applicable rating provisions, an increased evaluation of 50 
percent must be granted.  38 C.F.R. § 4.7.  In view of the 
relative consistency of the symptomatology over time, no 
basis for a "staged rating" exists and the 50 percent 
evaluation is appropriate from the date service connection 
was granted.  See 38 C.F.R. § 4.2; Fenderson, 12 Vet.App. at 
127.


ORDER

An increased evaluation of 50 percent, but no greater, is 
granted, effective as of the date of service connection for 
PTSD.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

